PER CURIAM.
Petitioner presents for consideration by the Court an original petition for writ of habeas corpus on grounds previously asserted by motion to vacate sentence filed pursuant to Rule 1, Supreme Court Rules of Criminal Procedure, F.S.A. ch. 924 Appendix, and denied by the Circuit Court for Palm Beach County on May 23, 1963. Appeal to the District Court of Appeal, Second District, was withdrawn by petitioner on December 14, 1963.
We conclude, accordingly, that the petition should be denied.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.